                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


               STATEMENT INSTEAD OF REDACTED DOCUMENTS

       Pursuant to Local Rule 5.6, Exhibits A, B, C, D, E, and F to the Declaration

of Anne M. Lockner in Support of Jamie Kreil’s Emergency Motion for

Terminating Sanctions, a Temporary Restraining Order, and Attorneys’ Fees

have been filed under seal and redaction is impracticable because the interest in

preserving the professional reputation, privacy and safety of the individuals

identified in the documents outweighs any public interest in the sealed

documents. Moreover, the individuals affected would suffer the very harm they

seek to avoid, namely that, the disparaging material would be publicly available

if the exhibits are not sealed.
DATED: October 21, 2020   ROBINS KAPLAN LLP

                          By: /s/ Anne M. Lockner
                          Anne M. Lockner (0295516)
                          J. Haynes Hansen (Bar No. 0399102)
                          Ena M. Kovacevic (Bar No. 0400149)
                          800 LaSalle Avenue, Suite 2800
                          Minneapolis, Minnesota 55402
                          T: (612) 349-8500
                          F: (612) 339-4181
                          alockner@robinskaplan.com
                          ekovacevic@robinskaplan.com
                          hhansen@robinskaplan.com

                          Counsel for Defendant Jamie Kreil
